Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
April Edwina Sparks Akers appeals the district court’s judgment granting Defen*172dant’s summary judgment motion on her sexual harassment, sex discrimination, and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.SU.A. §§ 2000e to 2000e-17 (West 2008 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Akers v. Highlands Cmty. Sens. Bd., No. 1:08-cv-00039-jpj-pms, 2010 WL 234763 (W.D.Va. Jan. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.